DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 4/6/22 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 10-20 are canceled.

Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a display device comprising: a display panel including display pads; display connection pads disposed on a side surface of the display panel and connected to the display pads; a touch member including touch pads disposed on a display surface perpendicular to the side surface of the display panel; and touch connection pads overlapping a top surface of the touch member and the side surface of the display panel, the touch connection pads connected to the touch pads, wherein the side surface of the display panel includes: a first area overlapping the display connection pads; a second area overlapping the touch connection pads; and a third area which does not overlap the display connection pads and does not overlap the touch connection pads, and the first area, the second area, and the third area are located on a same plane; as disclosed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lee (US 2018/0358413), which discloses display pads, touch pads, touch pad connector and display pad connector (see para. 93 and fig. 4B; wherein the structure of Lee differs from the present application).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628